                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
STACEY ELIZABETH MALTZ        :    Civ. No. 3:18CV00775(SALM)
                              :
v.                            :
                              :
ANDREW M. SAUL,               :
COMMISSIONER, SOCIAL          :
SECURITY ADMINISTRATION1      :    August 16, 2019
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Stacey Elizabeth Maltz (“plaintiff”), brings this

appeal under §205(g) of the Social Security Act (the “Act”), as

amended, 42 U.S.C. §405(g), seeking review of a final decision

by the Commissioner of the Social Security Administration (the

“Commissioner” or “defendant”) denying her applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income (“SSI”). Plaintiff has moved to reverse or remand the

Commissioner’s decision. [Doc. #22]. Defendant has filed a

cross-motion seeking an order affirming the decision of the

Commissioner. [Doc. #25].

    For the reasons set forth below, plaintiff’s Motion for

Order Reversing the Decision of the Commissioner and/or



1 Andrew M. Saul was confirmed as Commissioner of the Social
Security Administration on June 4, 2019. He is now the proper
defendant. See Fed. R. Civ. P 25(d); 42 U.S.C. §405(g). The
Clerk of the Court is directed to update the docket accordingly.
                              ~ 1 ~
Remanding the Matter for Further Proceedings [Doc. #22] is

GRANTED, to the extent plaintiff seeks a remand for further

proceedings, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #25] is DENIED.

I.   PROCEDURAL HISTORY2

     Plaintiff protectively filed concurrent applications for

DIB and SSI on October 7, 2014, alleging disability beginning

August 4, 2014. See Certified Transcript of the Administrative

Record, Doc. #10, compiled on June 27, 2018, (hereinafter “Tr.”)

at 280-95. Plaintiff’s applications were denied initially on May

6, 2015, see Tr. 149-58, and upon reconsideration on September

21, 2015. See Tr. 161-78.

     On November 30, 2016, plaintiff, represented by Attorney

Richard Grabow, appeared and testified by videoconference at a

hearing before Administrative Law Judge (“ALJ”) Edward F.

Sweeney. See generally Tr. 43-68. Vocational Expert (“VE”)

Richard Hall appeared and testified by telephone at the

administrative hearing. See Tr. 68-74; see also Tr. 373. Tommy

Crutchfield, a friend of the plaintiff, also appeared and

testified by videoconference at this hearing. See Tr. 75-88. On

March 31, 2017, the ALJ issued an unfavorable decision. See Tr.


2 Simultaneously with her motion, plaintiff filed the parties’
Stipulation of Facts. [Doc. #22-2]. That Stipulation was filed
pursuant to the Standing Scheduling Order – Social Security Case
then in effect. See Doc. #4 at 2-3.
                              ~ 2 ~
9-29. On March 8, 2018, the Appeals Council denied plaintiff’s

request for review of the ALJ’s decision, thereby making the

ALJ’s March 31, 2017, decision the final decision of the

Commissioner. See Tr. 1-8. The case is now ripe for review under

42 U.S.C. §405(g).

      Plaintiff timely filed this action for review and now moves

to reverse the decision of the Commissioner and/or to remand for

further administrative proceedings. [Doc. #22]. On appeal,

plaintiff argues: (1) the ALJ failed to follow the treating

physician rule; (2) the Residual Functional Capacity (“RFC”)

determination is not supported by substantial evidence; and (3)

the ALJ failed to develop the administrative record. See

generally Doc. #22-1 at 11-21. For the reasons stated below, the

Court finds that the ALJ erred in his application of the

treating physician rule.

II.   STANDARD OF REVIEW

      The review of a Social Security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. See

Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation

omitted). Substantial evidence is evidence that a reasonable

mind would accept as adequate to support a conclusion; it is
                              ~ 3 ~
more than a “mere scintilla.” Richardson v. Perales, 402 U.S.

389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)). The reviewing court’s responsibility is

to ensure that a claim has been fairly evaluated by the ALJ. See

Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation

omitted).

    The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.” (citing Tejada v. Apfel, 167 F.3d 770, 773-74 (2d

Cir. 1999))). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]
                              ~ 4 ~
to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alterations added) (citing Treadwell v. Schweiker, 698 F.2d

137, 142 (2d Cir. 1983)). The ALJ is free to accept or reject

the testimony of any witness, but a “finding that the witness is

not credible must nevertheless be set forth with sufficient

specificity to permit intelligible plenary review of the

record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 260-

61 (2d Cir. 1988) (citing Carroll v. Sec. Health and Human

Servs., 705 F.2d 638, 643 (2d Cir. 1983)). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, No. 3:13CV00073(JCH), 2014 WL

1304715, at *6 (D. Conn. Mar. 31, 2014) (citing Peoples v.

Shalala, No. 92CV4113, 1994 WL 621922, at *4 (N.D. Ill. Nov. 4,

1994)).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.


                              ~ 5 ~
2012) (quoting Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507

(2d Cir. 2009)).

    Finally, some of the Regulations cited in this decision,

particularly those applicable to the review of medical source

evidence, were amended effective March 27, 2017. Those “new

regulations apply only to claims filed on or after March 27,

2017.” Smith v. Comm’r, 731 F. App’x 28, 30 n.1 (2d Cir. 2018)

(summary order). Where a plaintiff’s claim for benefits was

filed prior to March 27, 2017, “the Court reviews the ALJ’s

decision under the earlier regulations[.]” Rodriguez v. Colvin,

No. 3:15CV1723(DFM), 2018 WL 4204436, at *4 n.6 (D. Conn. Sept.

4, 2018); White v. Comm’r, No. 17CV4524(JS), 2018 WL 4783974, at

*4 (E.D.N.Y. Sept. 30, 2018) (“While the Act was amended

effective March 27, 2017, the Court reviews the ALJ’s decision

under the earlier regulations because the Plaintiff’s

application was filed before the new regulations went into

effect.” (citation omitted)).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

42 U.S.C. §423(a)(1).

    To be considered disabled under the Act and therefore

entitled to benefits, plaintiff must demonstrate that she is

unable to work after a date specified “by reason of any
                                ~ 6 ~
medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); 20 C.F.R. §§404.1520(c), 416.920(c) (requiring

that the impairment “significantly limit[] ... physical or

mental ability to do basic work activities” to be considered

“severe” (alterations added)).

    There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §§404.1520, 416.920. In the

Second Circuit, the test is described as follows:

    First, the Secretary considers whether the claimant is
    currently engaged in substantial gainful activity. If he
    is not, the Secretary next considers whether the
    claimant has a “severe impairment” which significantly
    limits his physical or mental ability to do basic work
    activities. If the claimant suffers such an impairment,
    the third inquiry is whether, based solely on medical
    evidence, the claimant has an impairment which is listed
    in Appendix 1 of the regulations. If the claimant has
    such an impairment, the Secretary will consider him
    disabled without considering vocational factors such as
    age, education, and work experience; the Secretary
    presumes that a claimant who is afflicted with a “listed”
    impairment is unable to perform substantial gainful
    activity.


                                 ~ 7 ~
Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given [her] residual functional capacity.” Gonzalez ex rel.

Guzman v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243

(2d Cir. 2010) (alteration added); Poupore v. Astrue, 566 F.3d

303, 306 (2d Cir. 2009) (per curiam)). The RFC is what a person

is still capable of doing despite limitations resulting from her

physical and mental impairments. See 20 C.F.R. §§404.1545(a)(1),

416.945(a)(1).



                               ~ 8 ~
      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978).

“[E]ligibility for benefits is to be determined in light of the

fact that ‘the Social Security Act is a remedial statute to be

broadly construed and liberally applied.’” Id. (quoting Haberman

v. Finch, 418 F.2d 664, 667 (2d Cir. 1969)).

IV.   THE ALJ’S DECISION

      Following the above-described evaluation process, the ALJ

concluded that plaintiff “has not been under a disability within

the meaning of the Social Security Act from August 4, 2014,

through the date of” his decision, March 31, 2017. Tr. 13. At

step one, the ALJ found that plaintiff had not engaged in

substantial gainful activity since the alleged onset date of

August 4, 2014. See Tr. 15. At step two, the ALJ found that

plaintiff had the severe impairments of fibromyalgia, sleep

apnea, and Kleine-Levin syndrome. See id. The ALJ found

plaintiff’s asthma and depression to be non-severe impairments.

See Tr. 15-16.

      At step three, the ALJ determined that plaintiff’s

impairments, either alone or in combination, did not meet or
                              ~ 9 ~
medically equal the severity of any of the listed impairments in

20 C.F.R. § Pt. 404, Subpt. P, App. 1. See Tr. 17. As to

plaintiff’s “sleep disorders,” the ALJ “determined that the

[plaintiff’s] impairments do not, singly or in combination, meet

the requirements of any listing described in listings 3.00,

11.00, or 14.00.” Id. As to plaintiff’s fibromyalgia, the ALJ

“determined that the [plaintiff’s] impairments do not, singly or

in combination, meet the requirements of any listing described

in listing 14.00” and also “considered the requirements outlined

in SSR 12-2p.” Id. The ALJ next found that plaintiff had the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     and 416.967(b) except that the claimant can frequently
     climb ramps and stairs. The claimant can never climb
     ladders, ropes, and scaffolds. The claimant can
     frequently balance, stoop, kneel, crouch, and crawl. The
     claimant would need to avoid exposure to unprotected
     hazards such as machinery and heights.

Tr. 17. At step four, the ALJ concluded that plaintiff was

unable to perform her past relevant work as a respiratory

therapist. See Tr. 22-23. At step five, and after considering

plaintiff’s age, education, work experience and RFC, as well as

the testimony of the VE, the ALJ found that other jobs existed

in significant numbers in the national economy that plaintiff

could perform. See Tr. 23-24.

V.   DISCUSSION

     Plaintiff’s arguments in support of reversal and/or remand

focus primarily on what appears to be the ALJ’s fundamental
                                ~ 10 ~
misunderstanding of her Kleine-Levin syndrome (“KLS”), a rare

sleep disorder.3 Because the symptomology of that disorder

informs the Court’s analysis of the issues presented, the Court

pauses to note the symptomology of KLS, as cited by plaintiff.

     KLS is described as

     a rare and complex neurological disorder characterized
     by recurring periods of excessive amounts of sleep,
     altered behavior, and a reduced understanding of the
     world. ... At the onset of an episode the patient becomes
     progressively drowsy and sleeps for most of the day and
     night (hypersomnolence), sometimes waking only to eat or
     go to the bathroom.

Doc. #22-1 at 12 (citing What is KLS?, Kleine Levin Syndrome

Foundation, https://klsfoundation.org/what-is-kleine-levin-

syndrome/). Importantly, KLS “episodes are cyclical[,]” and

symptoms can “persist for days, weeks or even months, during

which all normal activities stop. Individuals are not able to

attend school, work or care for themselves. Most are bedridden,

tired and uncommunicative even when awake.” Id. at 12-13.

Symptoms of KLS may “reappear with little warning[,]” and

“between episodes, those diagnosed with KLS appear to be in

perfect health with no evidence of behavioral or physical

dysfunction.” Id. at 13.




3 KLS is so rare that the Court’s independent legal research
revealed just three Westlaw case citations mentioning the
condition.
                              ~ 11 ~
     Plaintiff raises several arguments in support of reversal

or remand, the most compelling of which is that the ALJ failed

to provide good reasons for discounting the opinions of

plaintiff’s treating physicians. The Court begins its analysis

there.

     A.   Applicable Law

     “The SSA recognizes a ‘treating physician’ rule of
     deference to the views of the physician who has engaged
     in the primary treatment of the claimant,” Green–
     Younger, 335 F.3d at 106. According to this rule, the
     opinion of a claimant’s treating physician as to the
     nature and severity of the impairment is given
     “controlling weight” so long as it “is well-supported by
     medically acceptable clinical and laboratory diagnostic
     techniques and is not inconsistent with the other
     substantial evidence in the case record.” 20 C.F.R.
     §404.1527(d)(2); see, e.g., Green–Younger, 335 F.3d at
     106; Shaw, 221 F.3d at 134.

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008); see also 20

C.F.R. §§404.1527(c), 416.927(c). If the opinion, however, is

not “well-supported” by “medically acceptable” clinical and

laboratory diagnostic techniques, then the opinion cannot be

entitled to controlling weight. 20 C.F.R. §§404.1527(c)(2),

416.927(c)(2).4

     When weighing any medical opinion, treating or otherwise,

the Regulations require that the ALJ consider the following



4 As previously noted, some Regulations applicable to the review
of medical source evidence were amended effective March 27,
2017. Those new Regulations do not apply to this case. See
Section II, supra.
                              ~ 12 ~
factors: length of treatment relationship; frequency of

examination; nature and extent of the treatment relationship;

relevant evidence used to support the opinion; consistency of

the opinion with the entire record; and the expertise and

specialized knowledge of the treating source. See 20 C.F.R.

§§404.1527(c)(2)-(6), 416.927(c)(2)-(6); Social Security Ruling

(“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996); SSR

06-03P, 2006 WL 2329939, at *3-4 (S.S.A. Aug. 9, 2006). The

Second Circuit does not, however, require a “slavish recitation

of each and every factor [of 20 C.F.R. §§404.1527(c),

416.927(c)] where the ALJ’s reasoning and adherence to the

regulation are clear.” Atwater v. Astrue, 512 F. App’x 67, 70

(2d Cir. 2013) (citing Halloran v. Barnhart, 362 F.3d 28, 31-32

(2d Cir. 2004) (per curiam)).

    B.   Analysis

    Plaintiff asserts that the ALJ’s reasons for discounting

her treating physicians’ opinions are “counterintuitive” because

the ALJ “cites symptoms characteristic of KLS in support of his

assignment of little weight.” Doc. #22-1 at 15. Defendant

responds that the ALJ properly gave little weight to the

opinions of plaintiff’s treating physicians, Dr. Shoup and Dr.

Rosenthal. See generally Doc. #25-1 at 4-8.

    Neither Dr. Shoup nor Dr. Rosenthal provided the sort of

function-by-function opinion that is typically seen in a Social
                                ~ 13 ~
Security record. Rather, each provided a narrative statement

concerning plaintiff’s ability to maintain employment. See Tr.

624, Tr. 382. The Court turns first to the weight afforded to

the opinion of Dr. Shoup.

         1.   Dr. Shoup

    On August 16, 2010, Dr. Shoup saw plaintiff for a follow-up

visit, during which plaintiff reported experiencing “another

protracted sleep episode[.] ... She thinks it lasted 18 to 20

hours.” Tr. 623. At the conclusion of the treatment note

summarizing plaintiff’s August 16, 2010, visit, Dr. Shoup stated

that plaintiff “is usually normal for about 2 weeks between

episodes. It should be fine for her to work between episodes,

but impossible to work during episodes. She has already

discussed temporary disability at work.” Tr. 624. The ALJ

afforded Dr. Shoup’s “opinion” little weight because:

    Overall, Dr. Shoup’s opinions are inconsistent with the
    medical evidence of record as a whole, which showed that
    the claimant experienced some symptoms of fatigue,
    sleepiness, body pain, tenderness, and weakness from her
    conditions but the record also showed her fibromyalgia
    improved with physical therapy, that she generally had
    normal physical examination findings without signs of
    fatigue or sleepiness, that she exercised regularly and
    cleaned, and showed that she was non-compliant with her
    CPAP treatment, which strongly suggests her sleep-
    related symptoms were not as limiting as alleged[.] The
    evidence does not support Dr. Shoup’s opinions. Further,
    Dr. Shoup’s opinions are from well-outside of the
    relevant period and are inconsistent with the claimant’s
    documented ability to work at this time[.]

Tr. 21 (citations to the record omitted).
                              ~ 14 ~
    Defendant contends that the ALJ properly afforded little

weight to the opinion of Dr. Shoup because Dr. Shoup did not

provide a “detailed functional capacity assessment but merely

stated that, ‘it should be fine for [Plaintiff] to work between

episodes but impossible to work during episodes.’” Doc. #25-1 at

5 (citing Tr. 624). The ALJ did not, however, give that reason

for assigning little weight to Dr. Shoup’s opinion. The Court

cannot accept “appellate counsel’s post hoc rationalizations for

agency action.” Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)

(citation and internal quotation marks omitted); accord Cottrell

v. Colvin, 206 F. Supp. 3d 804, 809 (W.D.N.Y. 2016) (“[T]he

Commissioner’s argument fails because she may not substitute her

own rationale when the ALJ failed to provide one.”).

Nevertheless, defendant’s argument is not compelling. First, the

very nature of KLS does not lend itself to a function-by-

function assessment. As is readily demonstrated by the evidence

of record, plaintiff is generally unable to function while

suffering from a KLS attack. See Tr. 54, Tr. 80, Tr. 416, Tr.

436, Tr. 623. Thus, it is not clear how a functional assessment

would be useful in these circumstances. Second, Dr. Shoup did

not opine that plaintiff was disabled or completely unable to

work. Rather, he stated that plaintiff would be unable to work




                              ~ 15 ~
during a KLS episode. See Tr. 624. Accordingly, defendant’s

point in that regard is misplaced.

    Defendant next contends that the ALJ properly assigned

little weight to Dr. Shoup’s opinion because it was issued four

years before plaintiff’s onset date. See Doc. #25-1 at 5.

Plaintiff asserts that “the date of the opinion is of no import,

as Dr. Shoup is essentially stating that a person who is

sleeping most or all of the day, is largely unaware of their

surroundings, and acting in a childlike state, is incapable of

working during such a period. This is true in 2010, or 2018 or

in fact at any time whatsoever.” Doc. #22-1 at 17.

    “[T]he timing of a treating physician’s report is

plainly relevant to the ALJ’s determination of the weight, if

any, to give it[.]” Mura v. Colvin, No. 16CV6159(MWP), 2017 WL

2543939, at *5 (W.D.N.Y. June 13, 2017). “Although opinions from

physicians who did not treat the claimant during the relevant

time period are not entitled to controlling weight, such

opinions may be entitled to significant weight[.]” Id.

Assignment of significant weight to Dr. Shoup’s opinion could be

warranted where, as here, Dr. Shoup consistently treated

plaintiff for the four years immediately preceding her alleged

onset date. Indeed, Dr. Shoup last examined plaintiff just six

months before her alleged onset date, and continued the

treatment relationship until August 6, 2014, two days after her
                              ~ 16 ~
alleged onset date. See Tr. 411, Tr. 413. There is nothing of

record to suggest that plaintiff’s condition changed

significantly after Dr. Shoup rendered his opinion or last

treated plaintiff. Indeed, this opinion is largely consistent

with that authored by Dr. Rosenthal in February 2017. See Tr.

382. Thus, although Dr. Shoup’s opinion may not be entitled to

controlling weight, it is likely entitled to significant weight

given his treatment history with plaintiff and its consistency

with the only other treating physician opinion of record. See

Mura, 2017 WL 2543939, at *5; Tricarico v. Colvin, No.

14CV2415(RRM), 2015 WL 5719696, at *7 (E.D.N.Y. Sept. 28,

2015) (ALJ gave significant weight to the treating physician

opinion “even though this opinion was completed before the

claimant’s alleged onset date, because he concluded that the

record did not show any significant change in [claimant’s]

condition since the last time [the physician] examined him.”),

aff’d, 681 F. App’x 98 (2d Cir. 2017). It is not apparent that

the ALJ considered the length of Dr. Shoup’s treatment

relationship with plaintiff or whether her condition

significantly changed since the date of Dr. Shoup’s opinion when

determining the weight to afford to Dr. Shoup’s opinion. This

too was error. See, e.g., Estrella v. Berryhill, 925 F.3d 90,

96-97 (2d Cir. 2019).


                              ~ 17 ~
     Defendant next argues that the ALJ properly assigned

little weight to Dr. Shoup’s opinion because it is inconsistent

with plaintiff’s work history, which “reflect[ed] that she was

gainfully employed as a respiratory therapist from May 2006

until August 2014 – during Dr. Shoup’s entire course of

treatment.” Doc. #25-1 at 5. Defendant further contends: “In

light of Plaintiff’s work history, Dr. Shoup’s claim that she

was unable to work was not compelling evidence.” Id. Plaintiff

asserts that the ALJ’s finding based on plaintiff’s work history

is incorrect given other evidence of record reflecting that

plaintiff was working a part time schedule in an accommodated

work environment. See Doc. #22-1 at 17.

    At the administrative hearing, plaintiff testified in

response to questioning by her attorney:

    Q: And how many years have you been experiencing these

    [KLS] symptoms?

    A: For I want to say about six years on average.

    Q: And did you work for a number of years with those

    symptoms?

    A: I –- I tried.

    Q: And what happened?

    A: It was either I would run out of FMLA or I’d just –- if

    I did go in and work, I’d be sent home because I just


                              ~ 18 ~
    couldn’t compute anything I was so out of it. I’d be

    falling asleep at work.

    ...

    Q: Now was there –- during your last 24/36 months, did your

    schedule change with your employer?

    A: Yes.

    Q: And how so did it change?

    A: I originally was hired for three 12-hour shifts and I

    was cut down to eight-hour shifts –- about 20 to 24 hours a

    week, no more than two consecutive days in a row.

    Q: And were those limitations ... established by a

    physician for you?

    A: Yes.

    Q: And who established those limitations?

    A: Dr. Shupe (sic).

    Q: Okay. And what was –- if you know, what was the basis

    for establishing those limitations in your employment?

    A: To see if that helped cut down the episodes, see if it

    was a trigger for the episodes and to hopefully cut them

    down.

    Q: And was it effective?

    A: No. No.

Tr. 55, Tr. 65-66. Plaintiff’s testimony is confirmed by other

evidence of record, including plaintiff’s work history report.
                               ~ 19 ~
See Tr. 335 (plaintiff worked eight hours per day, two days per

week as a respiratory therapist). Dr. Shoup’s treatment records

also state that plaintiff “should continue limiting work to

maximum of 2 days in a row with at least one day between.” Tr.

627; see also Tr. 628 (same). She also reported to Dr. Shoup

that she had “been sent home from work because she seems ‘out of

it’ and cannot concentrate.” Tr. 623. Neither the ALJ nor

defendant acknowledged those limitations, but rather assumed

plaintiff was able to maintain a normal work schedule leading

to, and throughout, the relevant time period. The record, and

plaintiff’s testimony, belie those assumptions. Indeed, “[i]t is

clear from the record that an integral part of her alleged

disability involves the unpredictable and intermittent nature of

her attacks.” Rosato v. Barnhart, 352 F. Supp. 2d 386, 397

(E.D.N.Y. 2005).5 Thus, the purported inconsistency of Dr.

Shoup’s opinion with plaintiff’s work history was not a good

reason to assign Dr. Shoup’s opinion little weight.


5 Additionally, it is not clear that the ALJ properly assessed
plaintiff’s credibility, in light of what appears to be his
misunderstanding of KLS. See Tr. 20. In that regard, “[a]lthough
the ALJ acknowledged that the plaintiff’s symptoms with respect
to [KLS] occurred intermittently, instead of considering that
fact as something to be expected when reviewing a claim
involving [KLS] and taking that factor into account as part of
the analysis, the ALJ concluded that the fact that the
plaintiff’s symptoms occurred intermittently undermined the
credibility of the plaintiff’s reports about her symptoms.” Mead
v. Colvin, No. 3:15CV1331(AWT), 2017 WL 1134393, at *2 (D. Conn.
Mar. 27, 2017).
                              ~ 20 ~
    Defendant asserts that the ALJ properly assigned Dr.

Shoup’s opinion little weight because it was inconsistent with

the medical record as a whole. See Doc. #25-1 at 6. However,

this is the aspect of the ALJ’s reasoning that is the most

troublesome. The ALJ found inconsistency between Dr. Shoup’s

opinion and the record, which he said “showed her fibromyalgia

improved with physical therapy, that she generally had normal

physical examination findings without signs of fatigue or

sleepiness, that she exercised regularly and cleaned, and showed

that she was non-compliant with her CPAP treatment, which

strongly suggests her sleep-related symptoms were not as

limiting as alleged[.]” Tr. 21.

    It is difficult to understand how the improvement of

plaintiff’s fibromyalgia symptoms would contradict Dr. Shoup’s

opinion concerning plaintiff’s sleep disorder. It appears that

the ALJ conflated plaintiff’s fibromyalgia with her KLS.

Further, the ALJ’s reasoning regarding plaintiff’s normal

physical examinations without signs of fatigue or sleepiness

demonstrates a fundamental misunderstanding of KLS. A similar

confusion is revealed by the ALJ’s statement that plaintiff’s

non-compliance with her CPAP “strongly suggests her sleep-

related symptoms were not as limiting as alleged.” Tr. 21.

Indeed, the record demonstrates that when plaintiff was not

suffering from KLS, she generally appeared in good health. See
                              ~ 21 ~
Tr. 415, Tr. 419, Tr. 423, Tr. 427, Tr. 623, Tr. 626, Tr. 631

(“Reports normal alertness and function between episodes[]”);

Tr. 623 (“She reports that she is normally cheery, happy and

active between episodes[.]”). Plaintiff testified to that fact.

See Tr. 66. However, when in the midst of a KLS episode,

plaintiff is rendered largely incapacitated. See, e.g., Tr. 80,

Tr. 416, Tr. 623. These descriptions of plaintiff comport with

the description of KLS recited above, relied upon by plaintiff

in her briefing, and provided to the ALJ during the course of

the administrative proceedings. See Tr. 375. Thus, plaintiff’s

normal physical examinations, each presumably conducted while

plaintiff was not suffering from a KLS episode, do not undermine

Dr. Shoup’s opinion.

    “Finally, there is no indication in the record that the ALJ

considered the fact that Dr. [Shoup] is a specialist in deciding

to afford limited weight to his opinion. Remand is warranted

when the ALJ has not indicated what weight, if any, was assigned

based on the fact that the medical opinion was from a

specialist.” Barrett v. Berryhill, 286 F. Supp. 3d 402, 428

(E.D.N.Y. 2018). The ALJ gave little weight to the opinion of

Dr. Shoup, who specializes in the area of sleep medicine and is

a fellow with the American Board of Sleep Medicine. See, e.g.,




                              ~ 22 ~
Tr. 623.6 By contrast, the ALJ assigned “significant weight to

the findings of the State agency consultants” who did not

examine plaintiff and are not specialists in the field of sleep

medicine. Tr. 20. “An ALJ should ‘generally give more weight to

the opinion of a specialist about medical issues related to his

or her area of specialty than to the opinion of a source who is

not a specialist.’” Rolon v. Comm’r of Soc. Sec., 994 F. Supp.

2d 496, 508 (S.D.N.Y. 2014) (quoting 20 C.F.R. §§404.1527(c)(5),

416.927(c)(5)). That conclusion would seem even more compelling

where a patient, such as the plaintiff, suffers from a rare

disorder. Here, “the ALJ did not explicitly consider whether the

treating physician is a specialist in order to override the

opinion of that treating physician.” Id. (citation and internal

quotation marks omitted). “Thus, the ALJ’s failure to consider

that Dr. [Shoup] is a specialist, particularly in light of the

fact that the ALJ gave more weight to [the State agency

consultants’] opinion[s], requires remand.” Barrett, 286 F.

Supp. 3d at 429; see also Estrella, 925 F.3d at 96-97.

     Thus, for the reasons stated, the ALJ failed to provide

good reasons for assigning little weight to Dr. Shoup’s opinion.

Indeed, the “failure of the ALJ’s opinion to reflect an

understanding of the nature of the plaintiff’s [KLS] raises


6 The name of the practice where Dr. Shoup provides services is
called “Sleep Medicine Associates, LLC.” Tr. 623.
                              ~ 23 ~
substantial questions with respect to the weight given by the

ALJ to the non-examining and examining medical sources.” Mead,

2017 WL 1134393, at *2.

           2.   Dr. Rosenthal

    Plaintiff also contends that the ALJ failed to provide good

reasons for assigning little weight to the February 14, 2017,

opinion of Dr. Mark J. Rosenthal. See Doc. #22-1 at 16.

Defendant responds that the ALJ properly assigned little weight

to Dr. Rosenthal’s opinion. See Doc. #25-1 at 6-7.

    Dr. Rosenthal provided the following narrative opinion,

based on his “personal examination of Ms. Maltz as well as a

thorough review of her medical records[:]”

    She has a medical history of hypersomnia consistent with
    Kleine-Levin syndrome (KLS). This is characterized by
    recurrent episodes of hypersomnia, altered behavior, and
    cognitive dysfunction, often lasting weeks to months at
    a time. There is no predictability as to the onset and
    frequency of these spells. During these spells all
    normal daily activity stops. The condition can last 10
    years or longer. Based on this diagnosis she would not
    be able to report to work on a consistent basis and would
    be considered unemployable.

Tr. 382.

    The ALJ’s reasons for discounting Dr. Rosenthal’s opinion

are similar to those offered to discount the opinion of Dr.

Shoup:

    Overall, Dr. Rosenthal’s opinions are inconsistent with
    the medical evidence of record as a whole, which showed
    that the claimant experienced some symptoms of fatigue,
    sleepiness, body pain, tenderness, and weakness from her
                                ~ 24 ~
    conditions but the record also showed her fibromyalgia
    improved with physical therapy, that she generally had
    normal physical examination findings without signs of
    fatigue or sleepiness, that she exercised regularly and
    cleaned, and showed that she was non-compliant with her
    CPAP treatment, which strongly suggests her sleep-
    related symptoms were not as limiting as alleged[.] This
    evidence does not support the level of limitation opined
    here. Moreover, although he is a treating source, Dr.
    Rosenthal had only been treating the claimant for a month
    at the time he rendered his opinion as he began treating
    her in January 2017[.] This significantly reduces the
    value of Dr. Rosenthal’s conclusions. Further, Dr.
    Rosenthal’s opinions heavily rely on the claimant’s
    subjective complaints and he failed to support his
    opinions with objective medical evidence, which further
    reduces the value of his opinions. For all of these
    reasons, Dr. Rosenthal’s findings are given little
    weight.

Tr. 21 (citations to the record omitted). Those reasons, and

defendant’s arguments in support of those reasons, are also

insufficient.

    First, defendant contends that the ALJ properly assigned

Dr. Rosenthal’s opinion little weight because it “did not

contain a function-by-function assessment or otherwise set forth

Plaintiff’s specific deficits.” Doc. #25-1 at 6. Again, however,

that was not a reason given by the ALJ for discounting Dr.

Rosenthal’s opinion, and the Court cannot accept “appellate

counsel’s post hoc rationalizations for agency action.” Snell,

177 F.3d at 134 (citation and internal quotation marks omitted).

Nevertheless, for reasons already stated with respect to Dr.

Shoup’s opinion, defendant’s argument is not compelling, because


                              ~ 25 ~
the very nature of KLS does not lend itself to a function-by-

function assessment.

    Second, defendant asserts that the ALJ properly assigned

little weight to Dr. Rosenthal’s opinion because “Dr.

Rosenthal’s medical examination findings were completely

normal.” Doc. #25-1 at 6. Although the ALJ found Dr. Rosenthal’s

opinion to be inconsistent with the medical record as a whole,

see Tr. 21, the ALJ did not specifically discuss Dr. Rosenthal’s

examination findings. Regardless, the defendant’s statement,

much like the ALJ’s statement that the opinion is inconsistent

with normal physical examination findings of record, again

demonstrates a fundamental misunderstanding of KLS, which

“raises substantial questions with respect to the weight given

by the ALJ to the non-examining and examining medical sources.”

Mead, 2017 WL 1134393, at *2.

    Third, defendant contends: “It also appears that Dr.

Rosenthal had not had the opportunity to review Plaintiff’s

previous medical records. As such, the ALJ properly noted Dr.

Rosenthal’s assessment appeared to be based on Plaintiff’s self-

reported complaints.” Doc. #25-1 at 7 (citations to the record

omitted). Dr. Rosenthal examined plaintiff on January 4, 2017.

See Tr. 378. On that same date, Dr. Rosenthal noted: “I will

send for patients records.” Tr. 380 (sic). However, Dr.

Rosenthal’s opinion, dated February 14, 2017, explicitly states
                                ~ 26 ~
that his opinion “is based on my personal examination of Ms.

Maltz as well as a thorough review of her medical records.” Tr.

382 (emphasis added). Thus, defendant’s argument that Dr.

Rosenthal did not have an opportunity to review plaintiff’s

medical records is not accurate.

    Fourth, defendant asserts that because Dr. Rosenthal

(allegedly) did not review plaintiff’s medical records, “the ALJ

properly noted Dr. Rosenthal’s assessment appeared to be based

on Plaintiff’s self-reported complaints[,]” and, thus, properly

declined to afford controlling weight to Dr. Rosenthal’s

opinion. Doc. #25-1 at 7. The ALJ reasoned: “Dr. Rosenthal’s

opinions heavily rely on the claimant’s subjective complaints

and he failed to support his opinions with objective medical

evidence, which further reduces the value of his opinions.” Tr.

21. That statement again demonstrates the ALJ’s fundamental

misunderstanding of KLS, as he “effectively required ‘objective’

evidence for a disease that eludes such measurement. Generally,

‘objective’ findings are not required in order to find that an

applicant is disabled.” Rosato, 352 F. Supp. 2d at 396

(discussing vertigo) (internal citation and quotation marks

omitted); see also, e.g., Soto v. Barnhart, 242 F. Supp. 2d 251,

254–55 (W.D.N.Y. 2003) (“Because of the unavailability of

clinical tests for fibromyalgia, an ALJ cannot reject a

physician’s diagnosis of fibromyalgia on the grounds that it is
                              ~ 27 ~
not supported by objective medical findings.”). Further, to the

extent the defendant asserts that Dr. Rosenthal improperly

relied on plaintiff’s subjective reports, “[t]he Second Circuit

has stated that a patient’s report of complaints, or history, is

an essential diagnostic tool.” Rosato, 352 F. Supp. 2d at 396

(citation and internal quotation marks omitted). Accordingly,

defendant’s argument on this point is not persuasive.

    Last, as with Dr. Shoup, “there is no indication in the

record that the ALJ considered the fact that Dr. [Rosenthal] is

a specialist in deciding to afford limited weight to his

opinion. Remand is warranted when the ALJ has not indicated what

weight, if any, was assigned based on the fact that the medical

opinion was from a specialist.” Barrett, 286 F. Supp. 3d at 428.

Again, the ALJ afforded little weight to the opinion of Dr.

Rosenthal, who is “Board Certified in Sleep Medicine” and works

for the South Florida Sleep Diagnostic Center, an accredited

member of the American Academy of Sleep Medicine. Tr. 382. By

contrast, the ALJ afforded “significant weight to the findings

of the State agency consultants” who did not examine plaintiff

and are not specialists in the field of sleep medicine. Thus,

for the same reasons given with respect to the ALJ’s

consideration of Dr. Shoup’s opinion, here too “the ALJ’s

failure to consider that Dr. [Rosenthal] is a specialist,

particularly in light of the fact that the ALJ gave more weight
                              ~ 28 ~
to [the State agency consultants’] opinion[s], requires remand.”

Barrett, 286 F. Supp. 3d at 429; see also Estrella, 925 F.3d at

96-97.

     Thus, for the reasons stated, the ALJ failed to provide

good reasons for assigning little weight to Dr. Rosenthal’s

opinion.7

     Accordingly, remand is appropriate because the ALJ failed

to provide good reasons for discounting the opinions of

plaintiff’s treating physicians, based on what appears to be his

fundamental misunderstanding of KLS. See, e.g., Quinto v.

Berryhill, No. 3:17CV00024(JCH), 2017 WL 6017931, at *12 (D.

Conn. Dec. 1, 2017) (“An ALJ is prohibited from ‘playing doctor’

in the sense that an ALJ may not substitute his own judgment for

competent medical opinion.” (citation and internal quotation

marks omitted)). In light of this finding, the Court need not

reach the merits of plaintiff’s remaining arguments. On remand



7 Dr. Rosenthal examined plaintiff just one time before rendering
his February 14, 2017, opinion. “Generally, the longer a
treating source has treated [the claimant] and the more times
[the claimant] ha[s] been seen by a treating source, the more
weight we will give to the source’s medical opinion.” 20 C.F.R.
§§404.1527(c)(2)(i), 416.927(c)(2)(i). Thus, although Dr.
Rosenthal’s opinion may not necessarily be entitled to
controlling weight, it nevertheless may be entitled to greater
weight than that assigned to it by the ALJ. Regardless, Dr.
Rosenthal’s opinion should generally be entitled to greater
weight than an opinion rendered by a non-specialist physician
who had not examined plaintiff. See 20 C.F.R. §§404.1527(c)(1),
(5), 416.927(c)(1), (5).
                              ~ 29 ~
the Commissioner shall address the other claims of error not

discussed herein.

      Finally, the Court offers no opinion on whether the ALJ

should or will find plaintiff disabled on remand. Rather the

Court finds remand is appropriate for further consideration of

the treating physician’s opinions, as discussed herein.

VI.   CONCLUSION

      For the reasons set forth herein, plaintiff’s Motion for

Order Reversing the Decision of the Commissioner and/or

Remanding the Matter for Further Proceedings [Doc. #22] is

GRANTED, to the extent plaintiff seeks a remand for further

proceedings, and defendant’s Motion for an Order Affirming the

Decision of the Commissioner [Doc. #25] is DENIED.

      SO ORDERED at New Haven, Connecticut, this 16th day of

August, 2019.


                                   ____/s/_____________________
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                               ~ 30 ~
